Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 7, 2022

                                        No. 04-22-00523-CV

                        IN THE INTEREST OF A.H., ET AL., Children

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-01990
                      Honorable Charles E. Montemayor, Judge Presiding


                                           ORDER
         On August 16, 2022, appellant filed a notice of appeal stating her intent to appeal a final
decree of termination orally rendered on August 4, 2022. The clerk’s record was filed on August
26, 2022. Although the clerk’s record contains the judge’s notes, the clerk’s record did not
contain an order terminating appellant’s parental rights. See In re L.H., No. 04-13-00174-CV,
2013 WL 3804585, at *1 (Tex. App.—San Antonio July 17, 2013, no pet.) (noting judge’s notes
do not constitute a final order) (mem. op.). In response to this court’s inquiry, the trial court clerk
confirmed the trial court has not signed a final order. “[A]n appeal may be prosecuted only from
a final judgment.” N.E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). Because
no final order has been entered in the underlying case, appellant is ORDERED to show cause in
writing no later than October 21, 2022 why this appeal should not be dismissed for lack of
jurisdiction. All other appellate deadlines are held in abeyance pending further order of this
court.

       It is so ORDERED October 7, 2022.


                                                                       PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT